Citation Nr: 1001979	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  01-05 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for service-connected mandibular prognathis, 
postoperative, with loss of sensation and pain in the right 
facial area and mandible, secondary to jaw surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1954 to April 1956.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The Board notes that the case is now under 
the jurisdiction of the Louisville, Kentucky RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In January 2008, the Board remanded the case for further 
development which has been completed.  See Stegall v. West, 
11 Vet. App. 268 (1998).  As instructed, the Appeals 
Management Center (AMC) identified the Veteran as to the time 
remaining for him to perfect his appeal of the claim.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected mandibular prognathis, 
postoperative, with loss of sensation and pain in the right 
facial area and mandible, secondary to jaw surgery, does not 
manifest in complete paralysis.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for service-connected mandibular prognathis, 
postoperative, with loss of sensation and pain in the right 
facial area and mandible, secondary to jaw surgery have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.123, 4.124, 4.124a, 
Diagnostic Code 8207 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the RO inferred a claim of entitlement to an 
increased evaluation based on a December 2006 VA treatment 
record.  The Veteran was sent a letter in December 2006, 
which notified him that, to substantiate a claim for 
increased compensation, the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
notice also provided examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the VA to 
obtain) that are relevant to establishing his or her 
entitlement to increased compensation.  Specifically, he was 
informed in the letter of types of evidence that might show 
such a worsening, including statements from a doctor 
containing the physical and clinical findings; results of 
laboratory tests or x-rays; the dates of examinations and 
tests; and statements from other individuals who were able to 
describe from their knowledge and personal observations in 
what manner the disability had become worse.  The letter also 
explained to the Veteran that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration.  The Veteran was also 
notified as to the assignment of effective dates.  These 
notice requirements were provided before the initial 
adjudication of the claim in March 2007 and, therefore, there 
was no defect with regard to the timing of the notice as to 
these requirements.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VA has also fulfilled its duty to assist the Veteran by 
obtaining identified and available evidence needed to 
substantiate the claim, including VA treatment records.  The 
Board recognizes that the Veteran was not provided a VA 
examination in conjunction with his claim.  However, the 
Board finds that the VA treatment records are adequate to 
rate the Veteran's disability.  See 38 C.F.R. § 3.326(b).  In 
this case, the Veteran desires a higher disability evaluation 
under Diagnostic Code 8207, which provides a higher 
evaluation of 30 percent for complete paralysis of the 
seventh (facial) cranial nerve.  The VA treatment records 
document the Veteran's complaints, describe the 
symptomatology of the Veteran's condition including loss of 
sensation, constant pain, and provide diagnoses.  The Board 
therefore concludes that the VA treatment records are 
adequate to rate the Veteran's service-connected disability.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, a VA 
examination is not necessary to decide the claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.

The Board concludes that the Veteran was provided the 
opportunity to meaningfully participate in the adjudication 
of his claim and did in fact participate.  Washington v. 
Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error 
or issue that precludes the Board from addressing the merits 
of this appeal.

LAW AND ANALYSIS

I.	Increased Disability Evaluation 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's mandibular prognathis, 
postoperative, with loss of sensation and pain in the right 
facial area and mandible, secondary to jaw surgery, is rated 
under Diagnostic Code 8207.  Under this diagnostic code, a 10 
percent disability evaluation is warranted for incomplete, 
moderate paralysis of the seventh cranial nerve; a 20 percent 
evaluation for incomplete, severe paralysis; and a 30 percent 
evaluation for paralysis that is complete.

A Note to Diagnostic Code 8207 provides that ratings are 
dependent upon relative loss of innervation of facial 
muscles.  The term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating is to be for the mild, or, at most, the 
moderate degree.  38 C.F.R. § 4.124a.

Words such as "moderate," or "severe" or "mild," are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  Use of terminology 
such as "moderate" by VA examiners and other medical 
professionals, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

Disabilities involving the seventh cranial nerve may be also 
be evaluated based on neuritis or neuralgia.  38 C.F.R. § 
4.124a, Codes 8307, 8407.  Cranial neuritis is characterized 
by loss of reflexes, muscle atrophy, sensory disturbances, 
and constant pain, at times excruciating, and is to be rated 
on the scale provided for injury of the nerve involved, with 
a maximum equal to severe, incomplete, paralysis under the 
criteria of Code 8207.  See 38 C.F.R. §§ 4.123, 4.124a, 
Diagnostic Code 8307.  Cranial neuralgia is characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, again to be rated 
on the same scale, but with a maximum equal to moderate 
incomplete paralysis under the criteria of Code 8207.  See 38 
C.F.R. § 4.124, 4.124a, Diagnostic Code 8407.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a disability evaluation in excess 
of 20 percent for his service-connected mandibular 
prognathis, postoperative, with loss of sensation and pain in 
the right facial area and mandible, secondary to jaw surgery.  

The VA treatment records document the Veteran's continued 
complaints of pain. Specifically, the Veteran complains of 
pain in the right side of his face and experiences limited 
opening of his mouth.  Indeed, the March 2006 VA treatment 
record shows that the Veteran was unable to open his mouth 
more than two inches.  The records, however, also 
consistently show that the Veteran's central nervous system 
does not have any focal neurological deficit.  The VA 
treatment records also include diagnoses of neuralgia.  

During a July 2006 examination, it was noted that the Veteran 
had lower jaw surgery at Lexington VAMC in 1974 to correct a 
Class 3 mandibular protrusion.  The surgery caused mandibular 
nerve damage with the resultant loss of feeling in the right 
jaw.  The Veteran stated that he was in constant pain on the 
right side of his face and takes pain medication everyday for 
this.  It was noted that it hurts to chew and that the 
Veteran had difficulty sleeping.  The examiner noted that 
there was a definite limitation in range of motion of the 
mouth.  The maximum opening was less than 30 mm and very 
painful.  Lateral excursion was about 15 mm with some pain.  
It was noted that the Veteran had continued mandibular nerve 
damage due to oral surgery in 1974.  Further, it was noted 
that the Veteran had persistent numbness and severe pain in 
right side of face and mandible since the surgery.  

The Veteran's friend, S.A., submitted a statement with 
respect to the Veteran's service-connected disability.  She 
explained that the Veteran could not eat properly and often 
choked on his food.  He could not chew or swallow properly.  

In sum, the Veteran's service-connected disability has been 
associated with nerve damage of the right side of the 
Veteran's face.  However, the aforementioned medical evidence 
of record does not reveal that the Veteran has complete 
paralysis of the right side of his face to warrant a higher 
disability evaluation of 30 percent under Diagnostic Code 
8207.  Instead, the Veteran's complaints primarily concern 
the pain he experiences in the right side of his face and 
loss of sensation in his jaw.   There is no evidence that the 
Veteran has completely lost the use of voluntary muscle 
movement in his face.  In this regard, the VA treatment 
records show that the Veteran has no focal neurological 
deficit.  Further, the Veteran has been diagnosed several 
times with neuralgia.  According to Dorland's Medical 
Dictionary, neuralgia is "pain extending along the course of 
one or more nerves. . ."  Dorland's Illustrated Medical 
Dictionary 1281 (31st ed. 2007).  This diagnosis indicates 
that the Veteran's symptomatology consists of pain, not 
complete paralysis of the cranial nerve.  Moreover, the 
Veteran himself has not contended that he experiences 
complete paralysis.  In the VA Form 9, the Veteran only noted 
that he had pain in his jaw that increased as he got older.  
Also, as noted above, the VA treatment records show that the 
Veteran has only complained of pain and loss of sensation.  
While the Board recognizes the severity of the Veteran's 
complaints, the medical evidence of record simply does not 
show that the Veteran has complete paralysis of the right 
side of his face.  Consequently, the evidence weighs against 
the assignment of a disability evaluation in excess of 20 
percent.  See Diagnostic Code 8207.  

In making the aforementioned determination, the Board 
acknowledges that the Veteran has been diagnosed with 
neuralgia.  Diagnostic Code 8407 directs that neuralgia be 
rated in accordance with Diagnostic Code 8207 with a maximum 
evaluation of 20 percent.  Consequently, the Veteran's 
diagnosis of neuralgia does not allow for a disability 
evaluation in excess of 20 percent.    

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there is a specific diagnostic code 
to evaluate paralysis of the seventh (facial) cranial nerve, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. § 4.20 
(permitting evaluation, by analogy, where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability).  See also Butts v. Brown, 5 Vet. App. 532 
(1993).  

In reaching this conclusion, the Board acknowledges the 
Veteran's belief that his symptoms are more severe than the 
current disability evaluation reflects.  The Board must 
consider the entire evidence of record when analyzing the 
criteria laid out in the ratings schedule.  While the Board 
recognizes that the Veteran is competent to provide evidence 
regarding his symptomatology, he is not competent to provide 
an opinion regarding the severity of his symptomatology.  
Such evidence must come from a medical professional.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Espiritu v. Derwinski, 2 Vet App 492 (1992).  

Additionally, the record contains no evidence showing the 
Veteran is entitled to a higher disability evaluation at any 
point during the instant appeal; therefore staged ratings are 
not appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Thus, the Board finds that a 20 percent disability 
evaluation is appropriate and that there is no basis for 
awarding a higher evaluation for his mandibular prognathis, 
postoperative, with loss of sensation and pain in the right 
facial area and mandible, secondary to jaw surgery.  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
disability is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization). 

In this case, the Veteran has not contended that his service-
connected disability has caused frequent periods of 
hospitalization or marked interference with employment.  
Additionally, and of greater import, the Board finds that the 
rating criteria to evaluate the cranial nerves reasonably 
describe the claimant's disability level and symptomatology.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In conclusion, the Board finds that Veteran's level of 
disability more closely approximates the criteria for a 20 
percent disability evaluation and a higher evaluation is not 
warranted.  Therefore, the Veteran's claim for an increased 
disability evaluation in excess of 20 percent for mandibular 
prognathis, postoperative, with loss of sensation and pain in 
the right facial area and mandible, secondary to jaw surgery, 
must be denied.  38 C.F.R. § 4.71a, Diagnostic Code 8207.    


ORDER

Entitlement to an increased disability evaluation in excess 
of 20 percent for mandibular prognathis, postoperative, with 
loss of sensation and pain in the right facial area and 
mandible, secondary to jaw surgery, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


